Citation Nr: 0418553	
Decision Date: 07/13/04    Archive Date: 07/27/04

DOCKET NO.  02-04 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for a left knee disability.

2.  Entitlement to service connection for a chronic back 
disability, secondary to service-connected left knee 
disability.

3.  Entitlement to service connection for a right knee 
disability, secondary to service-connected left knee 
disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. N. Bland, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1984 to 
September 1988.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan, which continued a 20 percent rating for a left knee 
disability and denied service connection for chronic back and 
right knee disabilities secondary to the service-connected 
left knee disability.

In a July 2003 rating decision, the RO granted a temporary 
total rating for convalescence for the veteran's left knee 
disability, effective from March 14 to April 30, 2003.  
38 C.F.R. § 4.30 (2003).  In a February 2004 rating decision, 
the RO extended the temporary total rating until May 31, 
2003.

The Board notes that the RO adjudicated the issues of service 
connection for a chronic back disability and service 
connection for a chronic right knee disability as new and 
material issues in the July 2003 SSOC.  However, the veteran 
perfected a timely appeal of the issues by way of a June 2001 
notice of disagreement, thus keeping the issues open.  
Therefore, the Board will consider the veteran's claims on a 
de novo basis.  The veteran is not prejudiced by such 
consideration because he has made merits based arguments 
throughout the appeal period.  Curry v. Brown, 7 Vet App 59 
(1994).

The issue of  entitlement to a disability rating in excess of 
20 percent for a left knee disability is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify you if further action is required on your 
part.


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the veteran's appeal have been obtained by the 
RO.  

2.  A chronic back disability was not present in service or 
until around 2002, and it is not related to a service or a 
service-connected disease or disability.

3.  A current right knee disability has not been 
demonstrated.


CONCLUSIONS OF LAW

1.  A chronic back disability was not incurred in or 
aggravated by active service, and is not proximately due to 
or the result of a service-connected disability.  38 U.S.C.A. 
§ 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2003).

2.  A chronic right knee disability wa not incurred in or 
aggravated by service and is not proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. 
§ 1131; 38 C.F.R. §§ 3.303, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Matters:  Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, 
and Pub. L. No. 108-183, §§ 701(a),(b); 117 Stat. 2651 (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5102, 5103(b)), 
redefined VA's duty to assist a veteran in the development of 
a claim.  

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claim.  The veteran's service 
medical records are associated with the claims folder.  All 
relevant treatment records have been obtained.  The veteran 
was afforded VA examinations in February 2001 and January 
2002. 

The VCAA requires VA to notify claimants of the evidence 
needed to substantiate their claims, of what evidence they 
are responsible for obtaining, and of what evidence VA will 
undertake to obtain.  38 U.S.C.A. § 5103(a); See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

In a letter dated in April 2004, the RO notified the veteran 
of the evidence needed to substantiate his claims for service 
connection, and offered to assist him in obtaining any 
relevant evidence.  The letter gave notice of what evidence 
the veteran needed to submit and what the VA would try to 
obtain.  

The United States Court of Appeals for Veteran Claims' 
(Court's) held in Pelegrini v. Principi, 17 Vet. App. 412, 
422 (2004), that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim, or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  Id., slip op at 16-17.

In the April 2004 letter and RO specifically asked the 
veteran to submit any evidence in his possession.  

The Pelegrini court also held that the VCAA notice should be 
provide prior to initial adjudication of the claim.  
Pelegrini v. Principi, at 420-22.

The VCAA notice was provided after the initial adjudication 
in this case.  The veteran was not prejudiced by the delayed 
notice.  He did not report the existence of, or submit, 
additional evidence in response to the notice.  Even if he 
had submitted additional evidence substantiating his claim, 
he would have received the same benefit as he would have 
received had he submitted the evidence prior to initial 
adjudication.  The effective date of any award based on such 
evidence, would have been fixed in accordance with the claim 
that was the subject of the initial adjudication.  38 C.F.R. 
§ 3.156(b) (2003) (new and material evidence received prior 
to the expiration of the appeal period, or prior to the 
appellate decision, if a timely appeal has been filed, will 
be considered as having been filed with the claim, which was 
pending at the beginning of the appeal period); see also 38 
C.F.R. § 3.400(q)(1) (2003) (providing that when new and 
material evidence is received within the appeal period, the 
effective date will be set as if the prior denial had not 
been made).

The Board finds that the veteran has been provided with the 
required notice and that all indicated development has been 
completed.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 

Pertinent Criteria

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2003). 

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2003).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).

Secondary service connection shall be awarded when a 
disability is proximately due to, or the result of a service- 
connected disease or injury.  38 C.F.R. § 3.310(a) (2003).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski , 1 Vet. App. 49, 53 (1990), it was observed that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. At 54. 

Analysis

The veteran contends that he has back and right knee 
disabilities that are due to his service-connected left knee 
disability.  In his January 2001 claim, he asserted that his 
left knee disability caused him walk a certain way, which had 
resulted in injury his right knee and back.

On a February 1998 VA examination, the examiner noted that 
because of the veteran's gait, he was getting pain in the 
lower back and right leg.  The examiner wrote that this was 
probably due to the veteran's abnormal gait; and locking of 
the knee when he walked, secondary to trying to stabilize the 
knee.  However, the examiner did not diagnose of any back or 
right knee disabilities.

The veteran's right knee was examined at the February 2001 VA 
examination.  The examiner reported that the veteran had 
right knee pain for the last year without any injury.  On 
examination, the right knee was normal looking without any 
swelling or deformity.  Patellar compression was not painful.  
Ligaments were stable.  McMurray and Drawer tests were 
negative and range of motion was 0 to 140 degrees.  X-rays of 
the right knee were normal and there was no evidence of any 
residual, or any arthritic change.  The examiner diagnosed 
"no orthopedic pathology in the right knee," and as such, 
he determined that there was "no secondary connection" with 
the service-connected left knee pathology.

At the January 2002 VA examination, the veteran's right knee 
and back were examined.  The veteran reported that his right 
knee would give out two or three times a week, and that he 
had constant pain.  He also complained of lower back pain of 
varying intensity.  The examiner noted that the veteran had a 
mild left-sided limp.  

Right knee examination revealed normal alignment.  Ligaments 
were stable, but the veteran complained of pain over the 
patella.  The joint line was nontender.  The McMurray's and 
Drawer tests were negative.  The Lachman test was also 
negative.  Range of motion was full, measured 0-140 degrees 
without any complaints, and quadriceps muscle tone was good.  
Power was satisfactory against resistance, but the veteran 
complained of pain in the knee joint.

The X-ray of the right knee was essentially normal without 
any arthritic changes, but the medial side was slightly 
narrowed.

Examination of the lumbosacral spine revealed that there was 
normal lumbar lordosis.  The pelvis was symmetrical.  Muscle 
tone was good and there was no spasm.  There was no scoliosis 
or kyphosis.  He complained of pain near the left side of the 
lower back.  Leg alignment was normal.

The X-ray of the lumbosacral spine showed mild degenerative 
changes at the T11-12 area, and mild degenerative changes at 
the L5-S1 level with mild degree of spondylolisthesis.

The examiner diagnosed subjective complaints of pain in both 
knees and lower back; an essentially normal right knee with 
mild narrowing of the medial joint space with no radiologic 
arthritic changes manifested at that time; and degenerative 
changes of the lumbosacral spine and lower thoracic area with 
suggestion of mild spondylolisthesis at L5-S1 level.  The 
examiner opined that the veteran's back disability was not 
related to his left knee surgery.  He also opined that the 
subjective complaint of right knee pain was not related to 
the left knee condition.



Analysis Back

The record reflects findings of current low back disability 
diagnosed as arthritis, or spondylolisthesis.  The evidence 
does not link these disabilities directly to service.  In 
this regard, both conditions were identified many years after 
service, and there is no competent opinion relating them to 
the veteran's period of service.

The VA examiner in February 1998 did relate the complaints of 
pain to service.  However, that examiner did not report any 
specific back disability, and thus did not comment on whether 
the veteran's arthritis or spondylolisthesis was related to 
the left knee disability.  On subsequent examination, the VA 
examiner did consider the relationship between the left knee 
disability and the arthritis and spondylolishthesis.  That 
examiner rendered an opinion that was against the claim.  
There is no other competent opinion linking the current back 
disabilities to the left knee disability.

Although the veteran has expressed the opinion that his back 
disability is secondary to his left knee disability, as a lay 
person, he is not competent to offer an opinion as to medical 
causation.  See Espiritu v. Brown, 2 Vet. App. 492 (1992).

The Board concludes that the weight of the credible evidence 
is against the veteran's claim of service connection for 
chronic back disability.

Analysis Right Knee

The VA examinations, and VA and private outpatient treatment 
have not yielded a diagnosis of a current right knee 
disability.  On the VA examinations, the veteran was noted 
only to have complaints of pain in the right knee.  Pain 
alone without a diagnosed or identifiable underlying malady 
or condition does not constitute a disability for which 
service connection can be granted.  Sanchez-Benitez v. West, 
13 Vet. App. 282, 285 (1999). 

As the preponderance of the evidence is against the veteran's 
claim of service connection, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for a chronic back disability, claimed as 
secondary to a left knee disability, is denied.

Service connection for a chronic right knee disability, 
claimed as secondary to a left knee disability, is denied.


REMAND

The veteran contends that his left knee disability warrants a 
rating in excess of 20 percent.  

After having carefully reviewed the record, the Board finds 
that the requirements of the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. 106-419, 114 Stat. 1828 (Nov. 9, 
2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5106, 
5103A, 5107, 5126 (West 2002)) and amended by Pub. L. 108-
183, 117 Stat. 2651 (Dec. 16, 2003 (codified at 38 U.S.C.A. 
§ 5103 (West Supp. 2004))  have not been satisfied with 
respect to the issue on appeal.  The VCAA specifically 
provides that the duty to assist includes providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(b)(1), (2).  

The veteran was afforded VA examinations in February 2001, 
January 2002, and September 2003.  The examiners did not 
express an opinion as to whether pain, incoordination, 
weakness, and fatigability affected the veteran's range-of-
motion.  See 38 C.F.R. §§ 4.40, 4.45 (2003); DeLuca v. Brown, 
8 Vet. App. 202 (1995).  The Board notes that any examination 
of a musculoskeletal disability done for rating purposes must 
include consideration of all factors identified in 38 C.F.R. 
§§ 4.40, 4.45, and clinical findings must be expressed in 
terms of the degree of additional range-of-motion loss due to 
any pain on use, incoordination, weakness, fatigability, or 
pain during flare-ups.  DeLuca.  The Court has also held that 
when a medical examination report "does not contain 
sufficient detail", the adjudicator is required to "return 
the report as inadequate for evaluation purposes.  DeLuca, at 
206.  Thus, the Board must remand this case as the 
examination report is inadequate for rating purposes.  
38 C.F.R. § 4.2 (2003).  See Abernathy v. Principi, 3 Vet. 
App. 461 (1992).  

In a letter dated in September 2003, Craig W. Roodbeen, M.D., 
reported that he was currently treating the veteran's left 
knee disability.  There are no records of treatment by Dr. 
Roodbeen subsequent to June 2003.  VA is required to obtain 
records of treatment reported by private physicians.  Massey 
v. Brown, 7 Vet. App. 204 (1994) 
Accordingly, this case is REMANDED for the following actions:

1.  The RO or AMC should ask the veteran 
to report all treatment for his left knee 
disability since June 2003.  The RO or 
AMC should then take the necessary steps 
to obtain records of this treatment, 
including records of treatment by Dr. 
Roodbeen.  

2.  The RO should schedule the veteran 
for an orthopedic examination in order to 
determine the current nature and severity 
of his service-connected left knee 
disability.  The veteran's VA claims 
folder must be made available to the 
examiner for review in connection with 
the examination.  The examiner should 
state if there is moderate, or severe 
recurrent subluxation or lateral 
instability of the left knee.

The examiner should also report the range 
of motion of the left knee, and address 
the extent, if any, of functional loss of 
use of the left knee due to pain, 
incoordination, weakness, and 
fatigability with use.  If there is 
clinical evidence of pain on motion, the 
examiner should indicate the degree of 
motion at which such pain begins.  If 
feasible such findings should be 
portrayed in terms of degrees of 
additional loss of motion.  A complete 
rationale for any opinion expressed must 
be provided.

3.  The RO or AMC should then 
readjudicate the issue of entitlement to 
a disability rating in excess of 20 
percent for a left knee disability.  If 
all the desired benefits are not granted, 
a supplemental statement of the case 
should be furnished to the veteran and 
his representative.  The veteran and his 
representative should be afforded an 
opportunity to respond to the 
supplemental statement of the case before 
the claims folder is returned to the 
Board for further appellate 
consideration.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).




	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



